Citation Nr: 0106393	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment of burial benefits based on death from 
service-connected disability under chapter 23, title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty during World War II, and 
was a prisoner of war (POW) of the German government for over 
two years.  He died on August [redacted], 1999.  The appellant is the 
surviving spouse of the deceased veteran.

In August 1999, the appellant filed claims seeking 
entitlement to dependency and indemnity compensation (DIC) 
and burial benefits.  By rating decision in October 1999, the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for the cause 
of the veteran's death, but awarded DIC pursuant to 
38 U.S.C.A. § 1318 (although the veteran's death was due to 
nonservice-connected causes, benefits under this provision 
(section 1318) were awarded because the veteran was rated 
totally disabled due to service-connected disability for 10 
years or more prior to his death).  Review of the claims file 
shows that in addition to the section 1318 award, she was 
paid nonservice-connected burial benefits in the amount of 
$300 because the veteran died at a VA medical facility.  See 
Compensation and Pension Award, VA Form 21-8947, dated 
October 19, 1999.  In November 1999, the appellant filed a 
notice of disagreement in response to the RO's award of 
burial benefits, arguing that she was entitled to more than 
the $300 she was paid because the veteran's death was due to 
a service-connected disability. Specifically, she argued that 
his death due to arteriosclerotic cardiovascular disease in 
August 1999 was a presumptive disorder associated with former 
POWs under 38 C.F.R. §§ 3.307, 3.309.  She perfected her 
appeal to the Board of Veterans' Appeals (the Board) on this 
issue in January 2000.

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable regulations of the 
Department.  Chapter 23 provides for the payment of certain 
burial and funeral benefits to the appropriate person upon 
the death of a veteran under specified circumstances.  Under 
38 U.S.C.A. § 2302(a), VA "may pay a sum not exceeding 
$300" to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of § 2303(a), 
VA "shall pay the actual cost (not to exceed $300) of the 
burial and funeral" expenses.  38 U.S.C.A. § 2303(a)(1).  
If, however, the veteran's death is the result of a service-
connected disability, the law provides a greater benefit, 
specifically:

. . .  the Secretary . . . shall pay the 
burial and funeral expenses incurred in 
connection with the death of the veteran 
in an amount not exceeding the greater of 
(1) $1,500, or (2) the amount authorized 
. . . in the case of a Federal employee 
whose death occurs as a the result of an 
injury sustained in the performance of 
duty.

38 U.S.C.A. § 2307; see also 38 C.F.R. § 3.1600 et seq. 
(2000).

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303.  Thus, where nonservice-
connected burial benefits have already been paid, and it is 
later determined that entitlement to service-connected burial 
allowance exists, only the difference between the amount 
previously paid and the amount payable under § 2307 may be 
paid.  See VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995).


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  The Board observes 
that there are no medical treatment records on file of more 
recent chronology (since 1990).  The death certificate 
indicates that the veteran was an inpatient at the VA Medical 
Center (VAMC) in Tuscaloosa, Alabama, at the time of his 
death on August [redacted], 1999.  However, a discharge summary 
report for this hospitalization, if available, is not of 
record.  Moreover, the Board observes that there are several 
admission/discharge/incompetency notices reflecting 
additional periods of hospitalizations at the VAMCs in 
Tuscaloosa and Birmingham, Alabama, since 1990.  Decisions of 
the Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000).  Pursuant to 
the newly enacted Veterans Claims Assistance Act (VCAA) of 
2000, requisition and consideration of all available medical 
records that are potentially relevant to the issue on appeal 
is necessary for the adjudication of the appellant's claim 
for benefits.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the last 10 years of 
his life.  With respect to VA records, 
discharge summary reports which 
correspond to the veteran's 
hospitalizations at the VAMCs in 
Tuscaloosa and Birmingham during this 
period, as identified via the above-cited 
admission/discharge/incompetency notices, 
should be obtained pursuant to 
established procedures.  Any additional 
VA records identified by the appellant 
should be obtained as well.  If indicated 
by her response to this development 
inquiry, attempts to secure copies of 
records pertaining to any private 
physician and/or medical facility should 
be undertaken after securing appropriate 
releases.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

2.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
for Chapter 23 burial benefits based on 
service connection for the cause of the 
veteran's death, with consideration given 
to all of the evidence of record.  In 
this regard, the RO should address this 
claim after ensuring that all duty-to-
assist provisions have been fulfilled.  
For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87, 0092 and 
01-02 as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and her 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations that are specifically 
pertinent to the issue currently on 
appeal, which is entitlement to Chapter 
23 burial benefits based on a service-
connected death.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


